TUNEX, INC.
STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT, (the “Agreement”) is entered into as of February
23, 2006, by and between TUNEX, INC., a Utah corporation (the “Company”), and
MICHAEL WOO (“WOO”) ( “Purchaser”).

RECITALS

WHEREAS, the Company wishes to sell and WOO wishes to purchase $100,000 of
Restricted Common Stock of the Company at five and three/tenths cents ($.053)
per share subject to the following terms and conditions, and

WHEREAS, the terms and conditions of Restricted Common Stock in the Company are
set forth in this Stock Purchase Agreement, and

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises hereinafter set forth, the parties hereto agree as follows.

1.     AGREEMENT TO SELL AND PURCHASE.

1.1     Authorization of Shares. On or prior to the Closing (as defined in
Section 2 below), the Company shall have authorized (a) the sale and issuance to
Purchaser of 1,861,337 shares of its Restricted Common Stock, par value $0.001
per share (the “Shares”). The Shares shall have the rights, preferences,
privileges and restrictions of shares of common stock set forth in the Articles
of Incorporation of the Company, in the form attached hereto as Exhibit A (the
“Articles”) and Bylaws of the Company, in the form attached hereto as Exhibit B.

2.     CLOSING, DELIVERY AND PAYMENT.

2.1     Initial Closing. The initial closing of the sale and purchase of the
Shares under this Agreement (the “Closing” or the “Initial Closing”) shall take
place at 10:00 a.m. on the date hereof, at the offices of Parsons Behle &
Latimer, 201 South Main Street Suite 1800, Salt Lake City, UT 84111, or at such
other time or place as the Company and Purchaser may mutually agree ( the
“Closing Date”).

2.2     Deliveries. At the Closing, subject to the terms and conditions hereof,
the Company will deliver or cause to be delivered to Purchaser a certificate
representing the number of Shares to be purchased at the Closing by Purchaser,
against payment of the purchase price therefor by certified check made payable
to the order of the Company, wire transfer to an account designated by the
Company or any combination of the foregoing, as determined by the Company.



--------------------------------------------------------------------------------



3.     REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

Except as set forth on a Schedule of Exceptions delivered by the Company to the
Purchasers at the Closing, the Company hereby represents and warrants to
Purchaser as of the date of this Agreement as follows:

3.1     Organization, Good Standing and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Utah. The Company has all requisite corporate power and
authority to own and operate its properties and assets, to execute and deliver
this Agreement. The Company is duly qualified and is authorized to do business
and is in good standing as a foreign corporation in all jurisdictions, in which
the nature of its activities and of its properties (both owned and leased) makes
such qualification necessary, except for those jurisdictions in which failure to
do so would not have a material adverse effect on the Company or its business.

3.2     Subsidiaries. The Company does not own or control any equity security or
other interest of any other corporation, limited partnership or other business
entity. The Company is not a participant in any joint venture, partnership or
similar agreement.

3.3     Capitalization; Voting Rights. The authorized capital stock of the
Company immediately prior to the Closing will consist of (i) 50,000,000 shares
of Common Stock, par value $0.001 per share, 1,788,344 shares of which are
issued outstanding, and (ii) 1,000,00 shares of Preferred Stock, par value $1.00
per share, 470,625 of which are issued and outstanding. All issued and
outstanding shares of the Company’s Common Stock (a) have been duly authorized
and validly issued, (b) are fully paid and nonassessable and (c) were issued in
compliance with all applicable state and federal laws concerning the issuance of
securities. The rights, preferences, privileges and restrictions of the Shares
are as stated in the Articles. When issued in compliance with the provisions of
this Agreement and the Articles, the Shares will be validly issued, fully paid
and nonassessable, and will be free of liens or encumbrances; provided, however,
that the Shares shall be subject to that certain Stockholder Agreement dated as
of the date hereof, by and among the Company, the Purchaser, and Dallin Bagley,
and may be subject to restrictions on transfer under state and/or federal
securities laws as set forth herein or as otherwise required by such laws at the
time a transfer is proposed.

3.4     Authorization; Binding Obligations. All corporate action on the part of
the Company, its officers, directors and shareholders necessary for the
authorization of this Agreement, the performance of all obligations of the
Company hereunder at the Closing, and the authorization, sale, issuance and
delivery of the Shares pursuant hereto pursuant to the Articles has been taken
or will be taken prior to the Closing. The Agreement, when executed and
delivered, will be a valid and binding obligation of the Company enforceable in
accordance with its terms, except (a) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other laws of general application
affecting enforcement of creditors' rights, and (b) general principles of equity
that restrict the availability of equitable remedies. The sale of the Shares is
not and will not be subject to any preemptive rights or rights of first refusal
that have not been properly waived or complied with.

2

--------------------------------------------------------------------------------



3.5     Financial Statements. The Company has made available to Purchaser its
unaudited balance sheet as of December 31, 2005 (the “Statement Date”) and its
unaudited statement of income and cash flows for the nine months ending December
31, 2005 (collectively, the “Financial Statements”). The Financial Statements,
together with the notes thereto, are complete and correct in all material
respects, have been prepared in accordance with generally accepted accounting
principles applied on a consistent basis throughout the periods indicated,
except as disclosed therein, and present fairly the financial condition and
position of the Company as of the Statement Date; provided, however, that the
unaudited financial statements are subject to normal recurring year-end audit
adjustments (which are not expected to be material), and do not contain all
footnotes required under generally accepted accounting principles.

3.6     Liabilities. The Company has no material liabilities and, to the best of
its knowledge, knows of no material contingent liabilities not disclosed in the
Financial Statements, except (i) current liabilities incurred in the ordinary
course of business that individually or in the aggregate are not material to the
financial condition or operating results of the Company and (ii) obligations not
required to be reflected in the Financial Statements under generally accepted
accounting principles.

3.7     Agreements; Action. There are no material agreements, understandings,
instruments, contracts, proposed transactions, judgments, orders, writs or
decrees to which the Company is a party or to its knowledge by which it is bound
which may involve obligations (contingent or otherwise) of, or payments to, the
Company in excess of $200,000 (other than obligations of, or payments to, the
Company arising from purchase or sale agreements entered into in the ordinary
course of business).

3.8     Related Party Transactions. There are no obligations of the Company to
officers, directors, shareholders, or employees of the Company other than (a)
for payment of salary for services rendered, (b) reimbursement for reasonable
expenses incurred on behalf of the Company and (c) for other standard employee
benefits made generally available to all employees (including stock option
agreements outstanding under any stock option plan approved by the Board of
Directors of the Company).

3.9     Title to Properties and Assets; Liens, Etc. The Company has good title
to its properties and assets, including the properties and assets reflected in
the most recent balance sheet included in the Financial Statements, and valid
leasehold estates in any real or personal property leased by the Company. All
facilities, machinery, equipment, fixtures, vehicles and other properties owned,
leased or used by the Company are in operating condition and repair and are
reasonably fit and usable for the purposes for which they are being used. The
Company is in compliance with all material terms of each lease to which it is a
party or is otherwise bound.

3.10     Patents and Trademarks. The Company owns or possesses sufficient legal
rights to all patents, trademarks, service marks, trade names, copyrights, trade
secrets, licenses, information and other proprietary rights and processes
necessary for its business as now conducted and as presently proposed to be
conducted, without any known infringement of the rights of others. The Company
has not received any communications alleging that the Company

3

--------------------------------------------------------------------------------



has violated, or by conducting its present business, would violate, any of the
patents, trademarks, service marks, trade names, copyrights or trade secrets or
other proprietary rights of any other person or entity. The Company is not aware
that any of its employees is obligated under any contract (including licenses,
covenants or commitments of any nature) or other agreement, or subject to any
judgment, decree or order of any court or administrative agency, that would
interfere with their duties to the Company or that would conflict with the
Company's business as presently proposed to be conducted. Neither the execution
nor delivery of this Agreement, nor the carrying on of the Company's business by
the employees of the Company, nor the conduct of the Company's business as
presently proposed, will, to the Company's knowledge, conflict with or result in
a breach of the terms, conditions or provisions of, or constitute a default
under, any contract, covenant or instrument under which any employee is now
obligated.

3.11     Compliance with Other Instruments. The Company is not in violation or
default of any term of its Articles or Bylaws, or of any material provision of
any mortgage, indenture, contract, agreement, instrument or contract to which it
is party or which binds or may bind it. The execution, delivery, and performance
of this Agreement, and the issuance and sale of the Shares pursuant hereto, will
not, with or without the passage of time or giving of notice, result in any such
material violation, or be in conflict with or constitute a default under any
such term, or result in the creation of any mortgage, pledge, lien, encumbrance
or charge upon any of the properties or assets of the Company or the suspension,
revocation, impairment, forfeiture or nonrenewal of any permit, license,
authorization or approval applicable to the Company, its business or operations
or any of its assets or properties.

3.12     Litigation. There is no action, suit, proceeding or investigation
pending or to the Company's knowledge currently threatened against the Company
that questions the validity of this Agreement, or the right of the Company to
enter into this Agreement, or to consummate the transactions contemplated
hereby, or which might result, either individually or in the aggregate, in any
material adverse change in the assets, condition, affairs or prospects of the
Company, financially or otherwise, or any change in the current equity ownership
of the Company, nor is the Company aware that there is any basis for any of the
foregoing. The foregoing includes, without limitation, actions pending or to the
Company’s knowledge threatened against the Company by reason of the past
employment relationships of any of the Company’s employees.

3.13     Tax Returns and Payments. The Company has timely filed or has obtained
presently effective extensions with respect to all tax returns (federal, state
and local), which the Company is required to file. All taxes shown to be due and
payable on such returns, any assessments imposed, and to the Company's knowledge
all other taxes due and payable by the Company on or before the Closing have
been paid or will be paid prior to the time they become delinquent with any
exceptions permitted by any taxing authority. The Company has not been advised
(a) that any of its returns, federal, state or other, have been or are being
audited as of the date hereof, or (b) of any deficiency in assessment or
proposed judgment to its federal, state or other taxes. The Company has no
knowledge of any liability of any tax to be imposed upon its properties or
assets as of the date of this Agreement that is not adequately provided for.

4

--------------------------------------------------------------------------------



3.14     Employees. The Company has no collective bargaining agreements with any
of its employees. There is no labor union organizing activity pending or, to the
Company's knowledge, threatened with respect to the Company. The Company is not
aware that any officer or key employee, or that any group of key employees,
intends to terminate his, her or their employment with the Company, nor does the
Company have a present intention to terminate the employment of any officer, key
employee or group of key employees.

3.15     ERISA. The Company does not have or otherwise contribute to or
participate in any employee benefit plan subject to the Employee Retirement
Income Security Act of 1974.

3.16     Compliance with Laws; Permits. To the knowledge of the Company, the
Company has complied in all material respects with all applicable statutes,
rules, regulations, orders or restrictions of any domestic or foreign government
or any instrumentality or agency thereof in respect of the conduct of its
business or the ownership of its properties. No governmental orders,
permissions, consents, approvals or authorizations are required to be obtained
and no registrations or declarations are required to be filed in connection with
the execution and delivery of this Agreement and the issuance of the Shares. The
Company has all franchises, permits, licenses and any similar authority
necessary for the conduct of its business as now being conducted by it, the lack
of which could materially and adversely affect the business, properties,
prospects or financial condition of the Company.

3.17     Offering Valid. Assuming the accuracy of the representations and
warranties of the Purchasers contained in Section 4.2 hereof, the offer, sale
and issuance of the Shares will be effected in compliance with applicable
federal and state securities laws.

3.18     Disclosures. Neither this Agreement, the Exhibits hereto, the Schedules
nor any other document delivered by the Company or the Company’s attorneys or
agents to Purchaser or its attorney or agent in connection with the transactions
contemplated hereby or thereby, taken as a whole, contain any untrue statement
of a material fact, nor omit to state a material fact necessary in order to make
the statements contained herein or therein not misleading.

4.     REPRESENTATIONS AND WARRANTIES OF THE PURCHASER.

The Purchaser hereby represents and warrants to the Company as follows:

4.1     Requisite Power and Authority. Purchaser has all necessary power and
authority under all applicable provisions of law to execute and deliver this
Agreement and to carry out its provisions. All action on Purchaser's part
required for the lawful execution and delivery of this Agreement has been or
will be effectively taken prior to the Closing. Upon its execution and delivery,
this Agreement will be valid and binding obligations of Purchaser, enforceable
in accordance with their terms, except (a) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other laws of general application
affecting enforcement of creditors' rights, and (b) general principles of equity
that restrict the availability of equitable remedies. To the knowledge of the
Purchaser, the execution and performance of the transactions contemplated by the
Agreement by the Purchaser (i) will not violate any provision of law

5

--------------------------------------------------------------------------------



applicable to the Purchaser; and (ii) will not conflict with or result in any
breach of any of the material terms, conditions or provisions of, or constitute
a default under, any indenture, lease, agreement or other instrument to which
the Purchaser is a party or by which it or any of its properties is bound, or
any decree, judgment, order, statute, rule or regulation applicable to the
Purchaser.

4.2      Experience. The Purchaser has carefully reviewed the representations
and warranties of the Company contained in this Agreement and has made a
detailed inquiry concerning the Company, its business and its personnel; the
offices of the Company. The Company, its officers, directors, and personnel have
made available to the Purchaser any and all written information that the
Purchaser has requested and have answered all inquiries made by the Purchaser to
the Purchaser’s satisfaction. The Purchaser has adequate net worth and means of
providing for its current needs and contingencies to sustain a complete loss of
its investment in the Company.

4.3      Investment Representations. Purchaser understands that the Shares have
not been registered under the Securities Act. Purchaser also understands that
the Shares are being offered and sold pursuant to an exemption from registration
contained in the Securities Act based in part upon Purchaser's representations
contained in the Agreement. Purchaser hereby represents and warrants as follows:

(a)     Purchaser Bears Economic Risk. Purchaser has substantial experience in
evaluating and investing in private placement transactions of securities in
companies similar to the Company so that it is capable of evaluating the merits
and risks of its investment in the Company and has the capacity to protect its
own interests. Purchaser must bear the economic risk of this investment
indefinitely unless the Shares are registered pursuant to the Securities Act, or
an exemption from registration is available. Purchaser understands that the
Company has no present intention of registering the Shares. Purchaser also
understands that there is no assurance that any exemption from registration
under the Securities Act will be available and that, even if available, such
exemption may not allow Purchaser to transfer all or any portion of the Shares
under the circumstances, in the amounts, at the prices or at the times Purchaser
might propose.

(b)     Acquisition for Own Account. Purchaser is acquiring the Shares for
Purchaser's own account for investment only, and not with a view towards their
distribution.

(c)     Purchaser Can Protect Its Interest. Purchaser represents that by reason
of its or its management's, business or financial experience, Purchaser has the
capacity to protect its own interests in connection with the transactions
contemplated in this Agreement. Further, Purchaser is aware of no publication of
any advertisement in connection with the transactions contemplated in the
Agreement.

(d)     Accredited Investor. Purchaser represents that it is an accredited
investor within the meaning of Rule 501(a) of Regulation D under the Securities
Act.

6

--------------------------------------------------------------------------------



(e)     Company Information. Purchaser has received and read the Financial
Statements and has had an opportunity to discuss the Company's business,
management and financial affairs with directors, officers and management of the
Company and has had the opportunity to review the Company's operations and
facilities. Purchaser has also had the opportunity to ask questions of and
receive answers from, the Company and its management regarding the terms and
conditions of this investment.

(f)     Rule 144. Purchaser acknowledges and agrees that the Shares must be held
indefinitely unless they are subsequently registered under the Securities Act or
an exemption from such registration is available. Purchaser has been advised or
is aware of the provisions of Rule 144 promulgated under the Securities Act as
in effect from time to time, which permits limited resale of shares purchased in
a private placement subject to the satisfaction of certain conditions,
including, among other things, the availability of certain current public
information about the Company, the resale occurring following the required
holding period under Rule 144 and the number of shares being sold during any
three-month period not exceeding specified limitations.

4.4      Brokers. Purchaser has not incurred, nor will Purchaser incur, directly
or indirectly, any liability for any brokerage or finder’s fees or agents
commissions or any similar charges in connection with this Agreement or any
transaction contemplated hereby.

5.      CONDITIONS TO CLOSING.

5.1      Conditions to Purchasers' Obligations at the Closing. Purchasers'
obligations to purchase the Shares at the Closing are subject to the
satisfaction, at or prior to the Closing Date, of the following conditions:

(a)     Accuracy of Representations and Warranties; Performance of Obligations.
The representations and warranties made by the Company in Section 3 hereof shall
be true and correct as of the Closing Date with the same force and effect as if
they had been made as of the Closing Date, and the Company shall have performed
all obligations and conditions herein required to be performed or observed by it
on or prior to the Closing.

(b)     Consents, Permits, and Waivers. The Company shall have obtained any and
all consents, permits and waivers necessary or appropriate for consummation of
the transactions contemplated by the Agreement (except for such as may be
properly obtained subsequent to the Closing).

(c)     Stockholder Agreement. The Company and all other parties thereto, other
than the Purchaser, shall have signed and delivered the Stockholder Agreement of
even date herewith.

(d)     Corporate Documents. The Company shall have delivered to Purchaser or
its counsel:

7

--------------------------------------------------------------------------------



(i)     A copy of the Articles, as in effect prior to the Closing;

(ii)     The Bylaws of the Company, as in effect on the Closing Date; and

(iii)     Resolutions of the Board of Directors of the Company authorizing and
approving all matters in connection with this Agreement and the transactions
contemplated hereby; and

(iv)     A certificate, executed by the President of the Company, dated the
Closing Date, certifying the fulfillment of the conditions specified in Sections
5.1(a) and 5.1(b) of this Agreement.

(e)     Due Diligence. The Purchases shall have completed, to their reasonable
satisfaction, their due diligence review of the Company.

5.2      Conditions to Obligations of the Company. The Company's obligation to
issue and sell the Shares at the Closing is subject to the satisfaction, on or
prior to such Closing, of the following conditions:

(a)     Representations and Warranties True. The representations and warranties
in Section 4 made by the Purchaser shall be true and correct at the date of the
Closing, with the same force and effect as if they had been made on and as of
said date.

(b)     Payment of Purchase Price. The Purchaser shall have delivered the
aggregate purchase price for the Shares purchased hereunder.

(c)     Performance of Obligations. The Purchaser shall have performed and
complied with all agreements and conditions herein required to be performed or
complied with by the Purchaser on or before the Closing.

(d)     Stockholder Agreement. The Purchaser and all other parties thereto,
other than the Company, shall have signed and delivered the Stockholder
Agreement of even date herewith.

(e)     Consents, Permits, and Waivers. The Company shall have obtained any and
all consents, permits and waivers necessary or appropriate for consummation of
the transactions contemplated by the Agreement (except for such as may be
properly obtained subsequent to the Closing).

6.     MISCELLANEOUS.

6.1      Governing Law. This Agreement shall be governed in all respects by and
construed in accordance with the laws of the State of Utah, without regard to
the choice of law or conflicts of law provisions thereof.

8

--------------------------------------------------------------------------------



6.2      Survival. The representations, warranties, covenants and agreements
made herein shall survive any investigation made by any Purchaser and the
Closing of the transactions contemplated hereby for a period of one (1) year
from the Closing Date. All statements as to factual matters contained in any
certificate or other instrument delivered by or on behalf of the Company
pursuant hereto in connection with the transactions contemplated hereby shall be
deemed to be representations and warranties by the Company hereunder solely as
of the date of such certificate or instrument.

6.3      Successors and Assigns. Except as otherwise expressly provided herein,
the provisions hereof shall inure to the benefit of, and be binding upon, the
permitted successors, assigns, heirs, executors and administrators of the
parties hereto.

6.4      Entire Agreement. This Agreement, including the Exhibits and Schedules
hereto, constitute the full and entire understanding and agreement between the
parties with regard to the subject matter hereof and no party shall be liable or
bound to any other in any manner by any representations, warranties, covenants
and agreements except as specifically set forth herein and therein.

6.5      Severability. In case any provision of the Agreement shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

6.6      Amendment and Waiver. This Agreement may be amended or modified only
upon the written consent of the Company and Purchaser.

6.7      Delays or Omissions. It is agreed that no delay or omission to exercise
any right, power or remedy accruing to any party, upon any breach, default or
noncompliance by another party under this Agreement shall impair any such right,
power or remedy, nor shall it be construed to be a waiver of any such breach,
default or noncompliance, or any acquiescence therein, or of or in any similar
breach, default or noncompliance thereafter occurring. It is further agreed that
any waiver, permit, consent or approval of any kind or character on the
Purchaser's part with respect to any breach, default or noncompliance under this
Agreement or any waiver on such party's part of any provisions or conditions of
the Agreement must be in writing and shall be effective only to the extent
specifically set forth in such writing.

6.8      Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party to be notified, (b) when sent by confirmed telex or facsimile if sent
during normal business hours of the recipient, if not, then on the next business
day, (c) five (5) days after having been sent by registered or certified mail,
return receipt requested, postage prepaid, or (d) one (1) day after deposit with
a nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications shall be sent to the Company
and Purchaser at the addresses as set forth on the signature page hereof or at
such other address as the Company or Purchaser may designate by ten (10) days
advance written notice to the other parties hereto.

9

--------------------------------------------------------------------------------



6.9       Expenses. The Company shall pay all costs and expenses that it incurs
with respect to the negotiation, execution, delivery and performance of the
Agreement.

6.10     Attorneys' Fees. In the event that any suit or action is instituted to
enforce any provision in this Agreement, the prevailing party in such dispute
shall be entitled to recover from the losing party all reasonable fees, costs
and expenses of enforcing any right of such prevailing party under or with
respect to this Agreement

6.11     Titles and Subtitles. The titles of the sections and subsections of the
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.

6.12     Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.

6.13     Broker's Fees. Each of the parties hereto represents and warrants that
no agent, broker, investment banker, person or firm acting on behalf of or under
the authority of such party hereto is or will be entitled to any broker's or
finder's fee or any other commission directly or indirectly in connection with
the transactions contemplated herein. Each of the parties hereto further agrees
to indemnify each other party for any claims, losses or expenses incurred by
such other party as a result of the representation in this Section 6.13 being
untrue.

6.14     Confidentiality. Each party hereto agrees that, except with the prior
written consent of the other party, it shall at all times keep confidential and
not divulge, furnish or make accessible to anyone any confidential information,
knowledge or data concerning or relating to the business or financial affairs of
the other parties to which such party has been or shall become privy by reason
of this Agreement, discussions or negotiations relating to this Agreement, the
performance of its obligations hereunder or the ownership of the Shares
purchased hereunder. The provisions of this Section 6.14 shall be in addition
to, and not in substitution for, the provisions of any separate nondisclosure
agreement executed by the parties hereto.

6.15     Pronouns. All pronouns contained herein, and any variations thereof,
shall be deemed to refer to the masculine, feminine or neutral, singular or
plural, as to the identity of the parties hereto may require.

6.16     Remedies. Each of the Company and the Purchaser shall, in addition to
the remedies set forth herein, have such remedies as may be available to each of
them at law or in equity.

[Signatures on next page.]

10

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have duly executed this Agreement and made it
effective as of the day and year first set forth above.

TUNEX INTERNATIONAL, INC.



By: /s/ Nick Butterfield Nick Butterfield, President


WOO


/s/ Michael Woo Michael Woo

11

--------------------------------------------------------------------------------